By the Court,

Valentine, J.
This action in the court below, was tried by a jury. The jury found a verdict for the plaintiff. The court on motion of the defendants set aside the verdict and granted anew trial, on the ground that “The verdict was not sustained by sufficient evidence.” The plaintiff complains that this was error, and brings the case here for review.
By an examination of the record, we find that the evidence was conflicting, but the weight of the evidence, as we think, was against the plaintiff. We shall not stop to consider whether the district court should have granted the new trial or not, for that is not the question pre*133sented us. The question for our consideration, is whether the district court so greatly abused its discretion that we should interfere to control that discretion. The question before the district court in all such cases is, whether the verdict is clearly against the weight of the evidence, and if the verdict be set aside and the case brought to the Supreme Court, then the question for the Supreme Court to determine, is whether a great preponderance of the evidence seems to sustain the verdict. The judge of the district court, who sees the witnesses, hears them testify, and knows the manner in which their testimony is elicited, is much more able to judge of their credibility and the weight of their testimony, than the Supreme Court that sees the evidence only on paper. "We think generally, that the granting or refusing a new trial, for the reason, “that the verdict is not sustained by sufficient evidence,” must always, to a great extent, be left to the sound discretion of the court trying the cause; and the Supreme Court will not interfere to control that discretion, except when it seems to have been abused; and if the district court sets aside the verdict of the jury and grants a new trial, the Supreme 'Court will not reverse that order, unless a great preponderance of the evidence appears to sustain the verdict.
This is not a new question, and the authorities seem to be very nearly, if not entirely, uniform. "We will refer to a few of the later decisions: Whitney v. Blunt, 15 Iowa, 283; McNair v. McComber, 15 Iowa, 368; Van Valkenburg v. Hoskins, 7 Wis., 496; Watson v. McClay, 4 Cal., 288; Nagle v. Hornberger, 6 Ind., 69; Miller v. Schuyler, 20 N. Y., 522; Platt v. Monroe, 34 Barb., S. C., 29; Copp v. Brizzolara, 19 Cal., 607; Hanson v. Barnhusel, 11 Cal., 340; Ruble v. McDonold, 7 Iowa, 90; White v. Poor-*134man, 24 Iowa, 108; Robinson v. Bacon & Strohen, 24 Iowa, 409; House v. Wright, 22 Ind., 383; Zeveia v. Houcon, etc., Co., 14 Wis., 356; Lewellen v. Williams, 14 Wis., 687; Sanford v. Eighth Av. Railroad Company, 23 N. Y., 443; Leper v. Enderton, 9 Ind., 352.
Tbe order of tbe court below is affirmed.
All tbe justices concurring.